UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6277


MANOLO ALEGRIA-SANCHEZ,

                Petitioner – Appellant,

          v.

J. HAYNES,

                Respondent – Appellee,

          and

GARY LOCKLEAR, Judge,

                Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02133-D)


Submitted:   May 21, 2010                   Decided:   July 16, 2010


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manolo Alegria-Sanchez, Appellant Pro Se.    Mary Carla Hollis,
Assistant  Attorney   General,  Raleigh,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Manolo       Alegria-Sanchez            seeks     to       appeal      the   district

court’s    order    denying       relief       on    his     28    U.S.C.         § 2254     (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                   See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a     substantial          showing           of    the       denial     of     a

constitutional       right.”            28    U.S.C.        § 2253(c)(2)            (2006).         A

prisoner        satisfies        this        standard        by        demonstrating            that

reasonable       jurists    would        find       that     any        assessment         of     the

constitutional      claims       by     the    district          court       is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We

have     independently         reviewed        the     record          and        conclude      that

Alegria-Sanchez          has       not        made         the         requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument          would    not       aid    the     decisional

process.

                                                                                         DISMISSED



                                               2